Title: To George Washington from Brigadier General Charles Scott, 7 November 1778
From: Scott, Charles
To: Washington, George


  
    Sir
    Near Bedford [N.Y.] Novr 7th 1778
  
The inclosd letter is from the Gentleman that I place so much Confidence in. Your Excellency will See how Desirous he is to have it Destroyd. But as I could not so well Convey the Intellegence without Sending the letter I have (in order that it Should go Safe) Sent it by an officer. I am informd by Lt Brewster that Genl Clinton has this day orderd the Boats men that was with him to Join their Brigade which Puts it out of his power to pass over to Long Island with any Degree of Safety. by which Means we Shall (perhaps) loose the advantage of Some important intellegence from this Gentn whose Letter is in closd. their Names are David Dickinson Zachariah Hawkins Ben Dickinson Jonathan Skinner & Joshua Davis. if Your Excellency Will be pleasd to order that they be Sent back I am Shure they will be of infanit Service. inclosd You will Receive a Rough Copy of an Acct from two Deserters. pardon Me Sir for Sending it in that Rough manner as I have no body to assist me and Am So onwell that I am hardly able to hold up my head a moment longer. I am Your Excellencys Obt Servt

  Chs Scott

